            Case 1:19-cv-04676-PAE Document 43 Filed 06/14/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

     STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                       19 Civ. 4676 (PAE)

     UNITED STATES DEPARTMENT
     OF HEALTH AND HUMAN
     SERVICES, et al.,
                          Defendants.


                       DECLARATION OF MATTHEW COLANGELO

        Matthew Colangelo, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby

state the following:

        I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiffs in this action. I submit this Declaration in support of Plaintiffs’ motion for a

preliminary injunction.

        Attached to this Declaration are true and correct copies of the following numbered

exhibits:

1.      Declaration of Sarah Adelman, Deputy Commissioner, New Jersey Department of Human
        Services.

2.      Declaration of Dr. Nicole Alexander-Scott, Director, Rhode Island Department of Health.

3.      Declaration of Charles Alfero, Executive Director, Center for Health Innovation.

4.      Declaration of Laura M. Alfredo, Senior Vice President of Legal, Regulatory, and
        Professional Affairs and General Counsel, Greater New York Hospital Association.

5.      Declaration of Dr. Machelle Allen, Senior Vice President and System Chief Medical
        Officer, New York City Health + Hospitals.

6.      Declaration of Dr. John Andazola, Program Director of Southern New Mexico Family
        Medicine Program, and President of the New Mexico Primary Care Training Consortium.



                                                  1
        Case 1:19-cv-04676-PAE Document 43 Filed 06/14/19 Page 2 of 6



7.    Declaration of Dr. Bruce S. Anderson, Director of Health, State of Hawai‘i Department of
      Health.

8.    Declaration of Sharon C. Boyle, General Counsel, Massachusetts Executive Office of
      Health and Human Services.

9.    Declaration of Janet Brancifort, Deputy Commissioner, Connecticut Department of Public
      Health.

10.   Declaration of Deanna Charest, Reproductive Health Unit Manager, Division of Maternal
      and Infant Health, Michigan Department of Health and Human Services.

11.   Declaration of Sarah Clark, Chief Financial Officer, Vermont Agency of Human Services.

12.   Declaration of Lori A. Coyner, Medicaid Director, Oregon Health Authority.

13.   Declaration of Thomas M. Daly, Chief Financial Officer, University Hospital (Newark,
      New Jersey).

14.   Declaration of Rebecca S. Dineen, Assistant Commissioner, Bureau of Maternal and
      Child Health, Baltimore City Health Department.

15.   Declaration of Dr. Shereef M. Elnahal, Commissioner, New Jersey Department of Health.

16.   Declaration of Katharine Eshghi, Senior Vice President and General Counsel, UMass
      Memorial Health Care.

17.   Declaration of Dr. Ngozi O. Ezike, Director, Illinois Department of Public Health.

18.   Declaration of Dr. Terence R. Flotte, Dean, Provost and Executive Deputy Chancellor,
      University of Massachusetts Medical School.

19.   Declaration of Anne Foley, Senior Policy Advisor to the Secretary and Acting
      Undersecretary of the Health and Human Services Policy and Planning Division,
      Connecticut Office of Policy and Management.

20.   Declaration of Andrew C. Forsaith, Director of the Office of Policy Initiatives and
      Budget, Wisconsin Department of Health Services.

21.   Declaration of Dr. Adena Greenbaum, Assistant Commissioner, Bureau of Clinical
      Services, Baltimore City Health Department.

22.   Declaration of Dr. Jerris R. Hedges, Dean, University of Hawaii John A. Burns School of
      Medicine.

23.   Declaration of Susan Herbst, President, University of Connecticut.

24.   Declaration of Dr. Heather Hirata, Director of Medical Services, University of Hawai‘i at
      Hilo.


                                               2
        Case 1:19-cv-04676-PAE Document 43 Filed 06/14/19 Page 3 of 6



25.   Declaration of Dr. John G. Hunter, Executive Vice President and Chief Executive Officer,
      Oregon Health & Science University.

26.   Declaration of Kathyleen Kunkel, Secretary of the Department of Health, State of New
      Mexico.

27.   Declaration of Linda A. Lacewell, Acting Superintendent, New York State Department of
      Financial Services.

28.   Declaration of Dr. Rachel L. Levine, Secretary of Health for the Commonwealth of
      Pennsylvania, and Professor of Pediatrics and Psychiatry at the Penn State College of
      Medicine.

29.   Declaration of Dr. Michael Lucchesi, Interim Dean of the College of Medicine and
      Chairman of Emergency Medicine, Downstate Medical Center of the State University of
      New York.

30.   Declaration of Kathryn Macomber, Acting Administrative Deputy, Michigan Department
      of Health and Human Services.

31.   Declaration of Dr. James L. Madara, Chief Executive Officer and Executive Vice President,
      American Medical Association.

32.   Declaration of Dr. Sandra Martell, Public Health Administrator, Winnebago County
      (Illinois) Health Department.

33.   Declaration of Teresa D. Miller, Secretary for the Pennsylvania Department of Human
      Services.

34.   Declaration of Dr. Andrew W. Nichols, Director of University Health Services,
      University of Hawai‘i at Mānoa.

35.   Declaration of Dr. M. Norman Oliver, State Health Commissioner, Virginia Department
      of Health.

36.   Declaration of Dr. David Prezant, Chief Medical Officer, Fire Department of the City of
      New York.

37.   Declaration of Dr. Karyl T. Rattay, Director of the Division of Public Health, Delaware
      Department of Health and Social Services.

38.   Declaration of Dr. Linda Rosen, Chief Executive Officer, Hawaii Health Systems
      Corporation.

39.   Declaration of Dr. John Jay Shannon, Chief Executive Officer, Cook County (Illinois)
      Health and Hospitals System.




                                               3
         Case 1:19-cv-04676-PAE Document 43 Filed 06/14/19 Page 4 of 6



40.    Declaration of Lisa Sherych, Interim Administrator, Division of Public and Behavioral
       Health, Nevada Department of Health and Human Services.

41.    Declaration of Dr. KyleeAnn Stevens, Executive Medical Director for Behavioral Health,
       Minnesota Department of Human Services.

42.    Declaration of Kimberly Swartz, Director of Preventive Reproductive Health, Vermont
       Department of Health.

43.    Declaration of Dr. Craig S. Thomas, President, Hawaii Emergency Physicians Associated,
       Inc.

44.    Declaration of Wayne Turnage, Deputy Mayor for Health and Human Services, District of
       Columbia, and Executive Director, District of Columbia Department of Health Care
       Finance.

45.    Declaration of Dr. Terry Vanden Hoek, Head of Emergency Medicine and Chief Medical
       Officer, University of Illinois Hospital & Health Sciences System, and Rhonda Perna,
       Senior Director for Risk Management, Patient Safety, & Physician Excellence, University of
       Illinois Hospital & Health Sciences System.

46.    Declaration of Fikirte Wagaw, First Deputy Commissioner, Chicago Department of
       Public Health.

47.    Declaration of Marie Zimmerman, Assistant Commissioner for Health Care and
       Medicaid Director, Minnesota Department of Human Services.

48.    Declaration of Dr. Howard A. Zucker, Commissioner, New York State Department of
       Health.



       Also attached to this Declaration are true and correct copies of the following numbered

exhibits, each of which is part of the Administrative Record in this action:

49.    American Academy of Pediatrics, Comment Letter on Proposed Rule (Mar. 27, 2018),
       https://www.regulations.gov/document?D=HHS-OCR-2018-0002-71048.

50.    American College of Obstetricians & Gynecologists, Comment Letter on Proposed Rule
       (Mar. 27, 2018), https://www.regulations.gov/document?D=HHS-OCR-2018-0002-
       70647.

51.    American Medical Association, Comment Letter on Proposed Rule (Mar. 27, 2018),
       https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70564.




                                                 4
        Case 1:19-cv-04676-PAE Document 43 Filed 06/14/19 Page 5 of 6



52.   American Nurses Association and American Academy of Nursing, Comment Letter on
      Proposed Rule (Mar. 23, 2018), https://www.regulations.gov/document?D=HHS-OCR-
      2018-0002-55870.

53.   Attorneys General of New York, et al., Comment Letter on Proposed Rule (Mar. 27,
      2018), https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70188.

54.   BlueCross BlueShield Association, Comment Letter on Proposed Rule (Mar. 27, 2018),
      https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70912.

55.   California Department of Insurance, Comment Letter on Proposed Rule (Mar. 27, 2018),
      https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70956.

56.   California Department of Justice, Comment Letter on Proposed Rule (Mar. 27, 2018),
      https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70182.

57.   Christian Medical Association, Summary of Online Survey of Faith-Based Medical
      Professionals conducted April, 2009 and May, 2011,
      https://docs.wixstatic.com/ugd/809e70_7ddb46110dde46cb961ef3a678d7e41c.pdf.

58.   Institute for Policy Integrity at New York University School of Law, Comment Letter on
      Proposed Rule (Mar. 27, 2018), https://www.regulations.gov/document?D=HHS-OCR-
      2018-0002-72071.

59.   Lambda Legal Defense & Education Fund, Inc., Comment Letter on Proposed Rule (Mar.
      27, 2018), https://www.regulations.gov/document?D=HHS-OCR-2018-0002-72186.

60.   Memorandum from the Attorney General for All Executive Departments and Agencies,
      Federal Law Protections for Religious Liberty (Oct. 6, 2017),
      https://www.justice.gov/opa/press-release/file/1001891/download.

61.   National Council of Jewish Women, Comment Letter on Proposed Rule (Mar. 27, 2018),
      https://www.regulations.gov/document?D=HHS-OCR-2018-0002-70865.

62.   National Immigration Law Center, Comment Letter on Proposed Rule (Mar. 27, 2018),
      https://www.regulations.gov/document?D=HHS-OCR-2018-0002-71248.

63.   National Women’s Law Center, Comment Letter on Proposed Rule (Mar. 27, 2018),
      https://www.regulations.gov/document?D=HHS-OCR-2018-0002-71477.

64.   New York City Commission on Human Rights, et al., Comment Letter on Proposed Rule
      (Mar. 27, 2018), https://www.regulations.gov/document?D=HHS-OCR-2018-0002-
      71028.

65.   New York State Department of Financial Services, Comment Letter on Proposed Rule
      (Mar. 21, 2018), https://www.regulations.gov/document?D=HHS-OCR-2018-0002-
      51681.



                                             5
         Case 1:19-cv-04676-PAE Document 43 Filed 06/14/19 Page 6 of 6



66.    Planned Parenthood Federation of America, Comment Letter on Proposed Rule (Mar. 27,
       2018), https://www.regulations.gov/document?D=HHS-OCR-2018-0002-71810.



Dated: June 14, 2019              /s/ Matthew Colangelo
                                  Matthew Colangelo
                                  Office of the New York State Attorney General
                                  28 Liberty Street
                                  New York, NY 10005
                                  Phone: (212) 416-6057
                                  matthew.colangelo@ag.ny.gov

                                  Attorney for the Plaintiffs




                                             6
